                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Comulus Latezes Bridges                                            Docket No. 5: 18-CR-408-1D

                               Petition for Action on Supervised Release

COMES NOW Arthur B. Campbell, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Comulus Latezes Bridges, who, upon an earlier
plea of guilty to Theft of Child Care and Adult Food Program Funds, 42 U .S.C. § 1760(g), was sentenced
by the Honorable James C. Dever III, U.S. District Judge, on January 7, 2020, to the custody of the Bureau
of Prisons for a term of 15 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 36 months.

   Comulus Latezes Bridges was released from custody on April 3, 2021, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

Ms. Bridges reported to the probation office as instructed and this officer reviewed her conditions ofrelease
with her. She reports that she is not employed full-time and therefore cannot make payments of $300.00
per month towards her financial obligations. While in custody she paid $70.00. She has also expressed the
need for mental health treatment. She received treatment while in the Bureau of Prisons and would like to
continue. The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a program of mental health treatment, as directed by the probation
       office.

   2. That the financial obligation monthly amount of $300.00 be reduced to $25.00 per month until
      employed, then the amount can be revisited.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Julie W. Rosa                                     /s/ Arthur B. Campbell
Julie W. Rosa                                         Arthur B. Campbell
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      310 New Bern Avenue, Room 610
                                                      Raleigh, NC 27601-1441
                                                      Phone:919-861-8677
                                                      Executed On: May 6, 2021
Comulus Latezes Bridges
Docket No. 5:18-CR-408-lD
Petition Fo'r Action
Page2
                                      ORDER OF THE COURT

Considered and ordered this      ,       day of
made a part of the records in the above case.     -~~,'
                                                    M~
                                                       --+-----,   2021, and ordered filed and
